 FOUNDATION FOR COMPREHENSIVE HEALTH SERVICESIlFoundation for Comprehensive Health Services andMidlevel Practitioners Group of Foundation forComprehensive Health Services. Case 20-CA-15033August 13, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed on December 14, 1979, byMidlevel Practitioners Group of Foundation forComprehensive Health Services, herein called theUnion, and duly served on Foundation for Com-prehensive Health Services, herein called Respond-ent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 20, issued a complaint on January 16, 1980,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 17,1979, follwing a Board election in Case 20-RC-14818, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about December5, 1979, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, 'although the Union has re-quested and is requesting it to do so. On January25, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On March 20, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment and a memorandum in supportthereof. Subsequently, on March 28, 1980, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterI Official notice is taken of the record in the representalion proceed-ing, Case 20-RC-14818. as the term "record" is defined in Sees 102 68and 102.691g) of the Board', Rules and Regulations,. Serie , as amendedSee LTr' Eltrl syernw .In.c, 166 N.RR 938 (1967). eifd 88X J 2d 681(41h Cir 1968); Golden Ag Blcruage (Co. lh7 NIRB 151 (1i7), cflld 4J5F2d 26 (5th Cir 196Qh9 Interr pe (Co X Pnr,ll. 26h F Supp 57'(D.C Va. 1967); bolloll Corp.. 164 N RB 378 (10I 71, endl1 37 1 21 'I(7th Cir 1968); Sec 9d) of the NLRA. a amended251 NLRB No. 24filed a document entitled "Answer to Notice ToShow Cause."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent admitsthat it has refused to bargain with the Union andcontends that the Union's certification was improp-er. Specifically Respondent contends that (1) thesocial worker was improperly excluded from theunit found appropriate by the Regional Directorfor Region 20 in her Decision and Direction ofElection which issued June 28, 1979; (2) it wasdenied due process because it was denied an exten-sion of time in which to file its brief following thehearing on the issues raised by the petition; (3) itsmotion for withdrawal of certification was improp-erly denied; and (4) due process of law requiresthat a hearing be conducted in this proceeding.Counsel for the General Counsel argues that Re-spondent's contentions are without merit as theyraise issues which were or could have been litigat-ed in the prior related representation proceedings;that the Regional Director decided that the conten-tions of Respondent which are asserted as affirma-tive defenses were without merit; and that thereare no litigable issues of fact or law warranting ahearing. We agree with the General Counsel.Review of the record herein, including therecord in Case 20-RC-14818, reveals that on June28, 1979, following a hearing, the Regional Direc-tor for Region 20 issued a Decision and Directionof Election. On July 12, 1979. Respondent filedwith the Board a request for review entitled"Motion to Reopen Record for Taking of FurtherEvidence and Request for Leave to Present OralArgument." On July 12, 1979, the Regional Direc-tor issued an amendment to the Decision and Di-rection of Election in which the appropriate unitfor collective bargaining was found to consist of allregular full-time and part-time family nurse practi-tioners, physician assistants, and registered nursesemployed by Respondent at its facilities located inPlacerville, Sacramento, Auburn, Colfax, SantaRosa, and Clearlake Highlands, California; exclud-ing physicians, social workers, trainees, and allother employees, and guards and supervisors as de-fined in the Act. The election was held on July 26,1979, and the ballots were impounded. On July 27.1979, the Board, with Member Truesdale dissenting 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDin part,2advised Respondent by telegram that itsrequest for review was denied and in all respects,except one, it found that a substantial issue wasraised concerning the family nurse practitionertrainee and permitted this individual to vote underchallenge.3Additionally, the Board advised Re-spondent that its motion to reopen the record andits request for oral argument was denied.On September 14, 1979, the ballots cast on July26, 1979, were counted. The tally of ballotsshowed that of 14 eligible voters 5 cast ballots for,and I cast a ballot against, the Union. There werefive challenged ballots, a number sufficient to affectthe results, and one void ballot. No objectionswere filed. On October 17, 1979, the Regional Di-rector issued a Supplemental Decision, RevisedTally of Ballots and Certification of Representa-tive, sustaining the challenges of a family nursepractitioner trainee and of a social worker, and cer-tifying the Union as the exclusive collective-bar-gaining representative of the employees in the unitfound appropriate. The revised tally of ballotsshows that of 12 eligible voters 5 cast ballots for,and I cast a ballot against, the Union, with 3 chal-lenged ballots and I void ballot.Thereafter, Respondent filed with the Board arequest for review of the Regional Director's Sup-plemental Decision which was denied by tele-graphic order on November 28, 1979, withMember Truesdale dissenting in part, indicatingthat, in light of his earlier position with the respectto the social worker, he would find the challengedballots determinative and would, therefore, grantreview. On December 7, 1979, Respondent filed apetition for reconsideration with the Board.4Bytelegraphic order on January 2, 1980, the Board,with Member Truesdale dissenting, denied the peti-tion as lacking in merit.On or about December 5, 1979, Respondent ad-vised the Union by letter that Respondent wasseeking judicial review of the Board's certificationof the Union and, therefore, declined at this time torecognize and negotiate with the Union as the ex-clusive representative of Respondent's employeesin the certified unit, and concurrently did refuse,and continues to refuse, to recognize or bargainwith the Union.MlIembhr Iruesdale idicates, inter alia, hat he would granl rcicwanId vote the ocial worker subject tI challenge.:' Suhbsquel t he election and before the revised tally issued. Rc-,ponlde1 itillllCd Ihe Regiollal )irector that i agreed with the Uliiitthal lt l cilallenge io thel ballot of the failiy lure practitioncr tl.alne be11M lill'(dM llhile on I)crchcbel 12, 1979. he Respondelt filed with Ihe Rc-gilrial I)irectol fmI Regioi 2 a moLtion for ,ithldral. o(I' crlificationM11d dliiissal of rprwc iltalion pclititln Thercatter, on l)etcllhcr l9,179. the ACtilig Reglio Inal I)rC'tor denltied its mIotioi1It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a California corporation engagedin the medical practice business and provides medi-cal care at various facilities within the State ofCalifornia. During the 12 months preceding issu-ance of the complaint herein, Respondent receivedgross revenues in excess of $500,000 in the form offees from patients, payments from medical insur-ance companies, and grants from instrumentalitiesof the State of California and the United StatesGovernment. During this same period, Respondentpurchased and received products, goods, and mate-rials valued in excess of $5,000 from other enter-prises located within the State of California, eachof which other enterprises had received the saidproducts, goods, and materials directly from pointsoutside the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDMidlevel Practitioners Group of Foundation forComprehensive Health Services is a labor organiza-tion within the meaning of Section 2(5) of the Act.' Sec Ptili arh luoi (;ua ('o \ NI..R B 1 313 I S 146, 162 (1941);Rules rld Rgilaliosll tf he Ioaird, Scc. 10(2 67(0 and 11)2 69(c) FOUNDATION FOR COMPREHENSIVE HEALTH SERVICES163III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All regular full-time and part-time family nursepractitioners, physician assistants and regis-tered nurses employed by the Employer at itsfacilities located in Placerville, Sacramento,Auburn, Colfax, Santa Rosa and ClearlakeHighlands, California; excluding physicians,social workers, trainees and all other employ-ees, guards and supervisors as defined in theAct.2. The certificationOn July 26, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 20, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton October 17, 1979, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 26, 1979,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about December 5, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceDecember 5, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Foundation for Comprehensive Health Serv-ices is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Midlevel Practitioners Group of Foundationfor Comprehensive Health Services is a labor orga-nization within the meaning of Section 2(5) of theAct.3. All regular full-time and part-time familynurse practitioners, physician assistants, and regis-tered nurses employed by the Employer at its facil-ities located in Placerville, Sacramento, Auburn,Colfax, Santa Rosa, and Clear Lake Highlands,California; excluding physicians, social workers,trainees, and all other employees, and guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Since October 17, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about December 5, 1979,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Foundation for Comprehensive Health Services,Sacramento, California, its officers, agents, succes-sors, and assigns, shall:i. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Midlevel Practi-tioners Group of Foundation for ComprehensiveHealth Services as the exclusive bargaining repre-sentative of its employees in the following appro-priate unit:All regular full-time and part-time family nursepractitioners, physician assistants and regis-tered nurses employed by the Employer at itsfacilities located in Placerville, Sacramento,Auburn, Colfax, Santa Rosa and ClearlakeHighlands, California; excluding physicians,social workers, trainees and all other employ-ees, guards and supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facilities located in Placerville,Sacramento, Auburn, Colfax, Santa Rosa, andClearlake Highlands, California, copies of the at-tached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Direc-tor for Region 20, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.MEMBER TRUESDALE, dissenting:As indicated in the majority's Decision, in theunderlying representation proceeding I would havegranted the Employer's request for review of theRegional Director's decision because I concludedthat the exclusion of the social worker from theunit found appropriate raised issues that warrantedconsideration by the Board. Also I would have al-lowed the social worker to cast a challenged ballot.Had my colleagues agreed to grant review it ispossible that the Board would have found that thesocial worker should have been included in theunit. If she was included in the unit, then the socialworker's ballot could have been determinative ofthe election results and of the Union's entitlementto its Certification of Representative. Given thesecircumstances, I cannot now join my colleagues ingranting the General Counsel's motion.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder i(f the National Labor Relations Board" shall read Posted Pursuan to Judgment of the United States Court of Appeals Enforcing anOrder elf the National Labor Relations Board." FOUNDATION FOR COMPREHENSIVE HEALTH SERVICES165APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Midlevel Practitioners Group of Founda-tion for Comprehensive Health Services as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All regular full-time and part-time familynurse practitioners, physician assistants andregistered nurses employed by the Employerat its facilities located in Placerville, Sacra-mento, Auburn, Colfax, Santa Rosa andClearlake Highlands, California; excludingphysicians, social workers, trainees and allother employees, guards and supervisors asdefined in the Act.FOUNDATION FOR COMPREHENSIVEHEALTH SERVICES